Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the amendment filed on June 30, 2022 for Application No. 16/761,494. By the amendment, claims 1-11 and 18-21 are pending and being amended with claims 12-17 being canceled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/30/2022 was filed after the mailing date of the non-final Action on 03/31/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-11 and 18-21 are allowed.
The following is a statement of reasons for the indication of allowed subject matter:  
Regarding claim 1, the prior art of record fails to disclose or render obvious a single use integrated rotational speed reduction assembly having the combination features and arrangement recited in the claim, particularly “wherein the one or more of said non-metal teeth are frangible after a predetermined number of use cycles of said non-metal teeth”.
Regarding claim 7, the prior art of record fails to disclose or render obvious a single use integrated rotational speed reduction assembly having the combination features and arrangement recited in the claim, particularly “wherein one or more non-metal teeth are frangible after a predetermined number of use cycles of said non- metal teeth; wherein said one or more non-metal gears comprise one or more gamma-radiation-sensitive materials in at least a region; and wherein said one or more gamma-radiation-sensitive materials undergo embrittlement at an exposure of less than one of 200 kGy, 150kGy, 100 kGy, 95 kGy, 90 kGy, 85 kGy, 80 kGy, 75 kGy, 70 kGy, 65 kGy, 60 kGy, 55 kGy, 50 kGy, 45 kGy, 40 kGy, 35 Page 5 of 14Appl. No. 16/761,494 Response to Non-Final Office Action of March 31, 2022 Response Dated: June 30, 2022 kGy, 30 kGy, 25 kGy, 20 kGy, 15 kGy, 10 kGy, and 5 kGy”.
The closest prior art reference is Stevens, cited in the prior Office action.
Stevens discloses a planetary gear device for a power tool with planetary gears made of non-metal materials but does not disclose the particular features required by claims 1 and 7. See the detailed action mailed 03/31/2022.
Claims 1-11 and 18-21 are allowed as being dependent upon the allowed base claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
The amendment filed on June 30, 2022 has been entered. Applicant’s amendments have overcome the objection of claims 4, 11-13, 15 and 31, and the indefiniteness rejection of claims 1-21 indicated in the prior Office action.  The objection and rejection of the claims have been withdrawn.

Response to Arguments
Applicant’s arguments, see pages 11-13 of the Remarks filed 06/30/2022, with respect to claims 1-21 being rejected under 35 USC § 102(a)(1) by Stevens have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schroeder et al.	 (US 2015/0148176 A1) discloses a torque-limiting assembly for a surgical power-tool, see Figures 1-5; and
Pusateri (US 2008/0287247 A1) discloses a planetary gear set centering ring, see Figures 1-9.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on Mon-Friday from 9 AM-5PM at (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINH DANG/Primary Examiner, Art Unit 3659